ON REHEARING
WEBB, J.
For the reasons assigned in the opinion on rehearing in the case of Monroe Hardware Company, Inc., versus A. Delatte, No. 2301 on the docket of this court:
It is ordered, adjudged and decreed that the original decree as modified on the application of the Union Indemnity *83Company for a rehearing be amended as follows:
Instead of defendant, Ouachita Valley Camp No. 10, Woodmen of the World, having the right to execute the judgment herein rendered against the warrantor on depositing $1109.40, it is decreed that it shall have that right only on depositing seventeen hundred and twenty-one and 65-100 dollars; out of which deposit shall be paid, pro rata, the judgment in favor of the plaintiff in this suit. and the judgments rendered in favor of the plaintiffs in the following suits in which the warrantor herein has been called in warranty (wherein judgments are rendered against it in favor of the Ouachita Valley Camp), namely:
No. 2301—Monroe Hardware Company, Inc., vs. A. Delatte, et al.
No. 2303—C. C. Bell vs. A. Delatte, et al.
No 2304—Monroe Hardware Company, Inc., v. H. L. Thompson, et al.
And that the decree, as thus amended, be and is made the judgment of this court.